Citation Nr: 1747002	
Decision Date: 10/20/17    Archive Date: 10/31/17

DOCKET NO.  10-15 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).  

2.  Entitlement to a disability rating in excess of 20 percent for left knee retropatellar pain syndrome with degenerative joint disease (DJD).  

3.  Entitlement to a disability rating in excess of 10 percent for right knee retropatellar pain syndrome with DJD.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from May 1991 to September 1991 and February 1993 to February 1996.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the New Orleans, Louisiana, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In October 2011, the Veteran testified at a videoconference hearing before a Veterans Law Judge (VLJ).  A written transcript of the hearing has been prepared and incorporated into the evidence of record.  In October 2016, the Veteran was notified that the VLJ who conducted the October 2011 hearing was no longer employed by the Board.  The Veteran responded by indicating that he did not desire another Board hearing and wanted the case considered based on the evidence of record.  See 38 U.S.C.A. § 7107(c) (West 2014); 38 C.F.R. § 20.707 (2016).  

The Veteran filed an August 2016 notice of disagreement with the May 2016 denial of service connection for posttraumatic stress disorder.  The RO is continuing to work on this matter, so the Board will not remand it for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  In addition to the VBMS file, there is a Virtual VA paperless claims file associated with the Veteran's claims.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The claims on appeal were remanded in November 2011 for additional development, to include obtaining the Veteran's VA vocational rehabilitation folder, including any counselor's assessment.  Current review of the record reflects that while there is a September 2009 "Counseling Record - Narrative Report" (VA FORM 28-1902b) in the claims file, the vocational rehabilitation folder is not in the VBMS or Virtual VA paperless claims file.  It is noted that the folder apparently was at one time available for review, as noted in the December 2015 supplemental statement of the case (SSOC).  More recently, attempts have been made to associate the VA vocational rehabilitation folder with the claims file without success.  On remand, in order to make certain that the entire record is reviewed, the AOJ should make additional attempts to obtain and associate the Veteran's complete VA vocational rehabilitation folder with the claims file.  

Additional VA examination was requested in the Board's 2011 remand decision, and a December 2012 evaluation of the Veteran's service-connected knees is of record.  Subsequently dated treatment records show that the Veteran's bilateral knee complaints have continued to the present day.  This includes 2015 knee injections which brought no relief.  As the Veteran continues to exhibit knee symptoms, and as he and his representative continue to assert that current manifestations warrant increased ratings in each knee, the Board's finds that, after all outstanding medical records are associated with the claims file, a contemporaneous and thorough VA examination (which takes into account the records of the Veteran's prior medical history, to include any additional medical evidence received subsequent to this remand) would be helpful in resolving the issue on appeal.  See Colayong v. West, 12 Vet. App. 524, 532 (1999); Goss v. Brown, 9 Vet. App. 109, 114 (1996).  

Assistance by VA includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2016).  When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  

Finally, the claim for a TDIU is also remanded pending adjudication of the additional claims on appeal, as it is inextricably intertwined with the outcome of these claims.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered); Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996) (claims are inextricably intertwined when they have common parameters, such as when the outcome of one may affect the outcome of the other.  To avoid piecemeal adjudication of these types of claims, they should be considered together).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file the Veteran's complete VA Vocational Rehabilitation folder.  If no additional records are available or do not exist or the search for them yields negative results, and it is determined that further attempts to obtain these records would be futile, then this should be clearly documented in the claims file, and the Veteran appropriately notified.  

2.  Contact the Veteran and ask him to identify all VA and non-VA medical care providers who have treated him for his knee disabilities since December 2015.  For all non-VA medical care providers, advise the Veteran that VA will request those treatment records if he completes and submits a release form permitting VA to do so.  Otherwise he can provide the treatment records to VA himself.  All effort to obtain records should be documented in the claims file.  The Veteran and his representative should be advised of any records that VA is not able to obtain and provided an opportunity to submit them.  

3.  Schedule the Veteran for an appropriate VA examination to assess the current severity of his right knee and left knee retropatellar pain syndrome with DJD.  The claims file must be made available for review of the Veteran's pertinent medical history, including, in particular, the records of his recent treatment.  The examiner must indicate whether such review was accomplished.  

The examination should include any diagnostic testing or studies deemed necessary, to include X-rays.  Based on a comprehensive review of the claims folder, as well as a current physical examination of the Veteran, the examiner should discuss all impairments associated with the right knee and left knee retropatellar pain syndrome with DJD, including the extent of arthritis in either or both knees, if any; range of motion (ROM) in both knees (extension to flexion); and all other associated functional impairment, including pain/painful motion, more or less movement than normal, weakened movement, premature/excess fatigability, incoordination, swelling, and deformity or atrophy from disuse, etc.  

Further, if possible, the examiner should specify any additional ROM loss in both knees due to any of the above factors, especially during prolonged, repetitive use of the knees or when the Veteran's symptoms are most prevalent (e.g., during "flare-ups").  See 38 C.F.R. §§ 4.40, 4.45 and 4.59 (2016); DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  

The examiner also should indicate whether the Veteran has instability in his either or both knees, and, if he does, the extent and severity of any instability (e.g., slight, moderate, or severe).  

Finally, the examiner should indicate the effect(s) the Veteran's right and left knee retropatellar pain syndrome with DJD have on his ability to obtain and maintain gainful employment.  

The Veteran is hereby advised that failure to report for his scheduled VA examination, without good cause, may have adverse consequences to his claims.  38 C.F.R. § 3.655 (2016).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant or the death of an immediate family member.  If the Veteran fails to report to the scheduled examination, the AOJ should obtain and associate with the claims file a copy or copies of the notice or notices of examination sent to the appellant by the appropriate VA medical facility.  

4.  After completion of the above, the RO should review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  

5.  Then, readjudicate the Veteran's claims of entitlement to a rating in excess of 20 percent for retropatellar pain syndrome with DJD; entitlement to a disability rating in excess of 10 percent for right knee retropatellar pain syndrome with DJD, and entitlement to a TDIU.  

6.  If the claims are not granted to the Veteran's satisfaction, send him and his representative a SSOC.  It must contain notice of all relevant actions taken on the claims for benefits, to include a summary of the evidence and discussion of all pertinent regulations.  The Veteran and his representative should be given an opportunity to respond to the SSOC before returning the file to the Board for further appellate consideration.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).  

